Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach the combination of limitations recited in amended independent claims 21, 30, and 38. More specifically, the prior art fails to teach a combination of a robot with an articulating arm that uses a shuttle to travel on an induction power section having elongate first cores that are aligned in an end-to-end configuration, the first cores having a winding wrapped around the core along a centerline of the core, the winding having a loop that is located in a groove between two core faces at a first side of the core and extending along an opposite exterior second side of the first core. JP 2014017973 does not teach that the cores (11) have elongate lengths that are aligned along the line in a substantially end-to-end configuration (see Fig. 2). The cores (11) of JP 2002021871 are wider than their length (Fig. 2). Further, the spacing (D) between the cores prevents them from being reasonably interpreted as “end-to-end” (see Fig. 2). Thus, JP 2002021871 fails to disclose the amended claims. The Examiner finds no obvious reason to modify JP 2002021871 to meet the end-to-end configuration limitation. Such a modification would go against the teachings of JP 2002021871, which uses spaced primary coils to achieve the primary purpose of reduced costs in a non-contact power transmission system (see English machine translation, Para. [0006], [0007], and [0011]). 
Another reference, Sugino et al. (US 2014/0084699) teaches a wireless power transmission system for a robotic shuttle (12) having elongate rail sections (11) in an end-to-end configuration (Fig. 2). However, Sugino fails to teach that the first cores have a winding wrapped around the core along a centerline of the core, the winding 
Additionally, the Examiner notes that Applicant has asserted a prior art exception for commonly owned subject matter under AIA  35 U.S.C. 102(b)(2)(C) to exclude the use of Hofmeister et al. (US 2015/0214086) as prior art (see Applicant Arguments/Remarks, filed 01/25/2021, pages 9-10). The Examiner acknowledges that this is a correct assertions of their right to exclude the commonly owned disclosure as prior art. However, the Examiner additionally notes that another commonly owned reference, Hosek et al. (US 2013/0071218), teaches a robot with an articulating arm (436) (Fig. 22). Hosek is available as prior art under AIA  35 U.S.C. 102(a)(1), and the publication date of 03/21/2013 predates the one year grace period for the instant application having priority to the provisional application filed on 02/06/2015. Thus, no prior art exception is available for the Hosek reference. However, Hosek fails to cure the deficiencies of the prior art. Thus, the amended claims still overcome the prior art and all claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858.  The examiner can normally be reached on Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617